Atkinson, J.,
dissenting. In the ease of Styles v. State, 129 Ga. 425 (59 S. E. 249), the judgment was reversed solely on the ground of newly discovered evidence as to misconduct of certain jurors in reading an article in a newspaper prejudicial to the accused, after they had been selected to serve in the case. The defense submitted an affidavit of a juror tending to show the alleged misconduct; but as a juror can not be heard to impeach his verdict (Civil Code, § 5933), the affidavit of the juror was considered of no value by this court, and it was held: “ Where a motion for new trial predicated upon the improper conduct of certain of the jurors charged with the trial of the case recites that ‘the jurors, after they had been impaneled and before all the evidence had been submitted, read copies ’ of a certain ‘ newspaper containing a certain editorial,’ which was ‘calculated to mislead the jurors, prejudice their verdict,’ etc., and there is no denial by the State, and the recitals of the motion are certified by the judge to be true, the motion and certificate will be construed to mean that the jurors actually read the editorial to which the objection related.” The decision thus rendered was decisive of the exact question involved in the ruling made in the third division of the opinion. The case was decided by all the justices, and has never been reviewed and modified, and is controlling.